Miller, J.,
delivered the opinion of the Court,
The record in this case shows that one Bartlett rented a dwelling-house from the appellee, Lange, and the rent being due and in arrear, the landlord distrained upon a piano and certain articles of household furniture found in the house. The chattels so seized were the sole and separate property of Annie Kennedy, wife of Samuel A. Kennedy, and she has brought an action of replevin to recover the same.
It is well settled that a landlord may distrain for rent due and in arrear, any goods of a third party found on the demised premises, unless they are specially exempted from seizure by statute, and it is conceded, there is no statutory exemption for such property as was seized in this case. It has been however seriously argued, that the provision of the Constitution, (Art. 3, sec. 43,) which declares that “the property of the wife shall be protected, from the debts of her husband,” prevented the landlord from levying this distress upon the appellant’s furniture. But it is only necessary to say in answer to this argument, that in this case the husband was not the tenant of the appellee, nor in any wise indebted to him. The wife’s *95property was not taken for the debts of her husband, hut was seized by the landlord for rent in arrear and due by Ms tenant Bartlett, and was so taken simply because it was on the demised premises when the distraint was made. There is no error in the rulings of the City Court and the judgment must he affirmed.
(Decided 4th December, 1878.)

Judgment affirmed.